[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 07-12199                    DEC 07, 2007
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK

                      D.C. Docket No. 06-00038-CR-3-RV

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

      versus

LARRY LAVERNE DIXON,

                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Florida
                         _________________________

                               (December 7, 2007)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges

PER CURIAM:

      Gwendolyn Spivey, appointed counsel for Larry Laverne Dixon in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Dixon’s conviction and

sentence are AFFIRMED.




                                         2